          Case 2:20-bk-21020-BR                  Doc 252 Filed 09/13/21 Entered 09/13/21 16:00:26                                       Desc
                                                  Main Document    Page 1 of 10



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 TIMOTHY J. YOO (State Bar No. 155531)
 tjy@lnbyb.com
 CARMELA T. PAGAY (State Bar No. 195603)
 ctp@lnbyb.com
 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 10250 Constellation Boulevard, Suite 1700
 Los Angeles, CA 90067
 Telephone: (310) 229-1234
 Facsimile: (310) 229-1244




      Individual appearing without attorney
      Attorney for: Jason M. Rund, Chapter 7 Trustee

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:                                                                       CASE NO.: 2:20-bk-21020-BR
 THOMAS VINCENT GIRARDI,
                                                                              CHAPTER: 7




                                                                                   NOTICE OF SALE OF ESTATE PROPERTY

                                                              Debtor(s).


 Sale Date: 10/05/2021                                                        Time: 10:00 am

 Location: United States Bankruptcy Court, Courtroom 1668, 255 E. Temple Street, Los Angeles, California 90012

Type of Sale:           Public         Private               Last date to file objections: 09/22/2021

                                    United States Bankruptcy Court, Courtroom 1668, 255 E. Temple Street, Los
Description of property to be sold: ___________________________________________________________________
Real property located at 81775 Brown Deer Park, La Quinta, California 92253 (the "Property")




Terms and conditions of sale: _______________________________________________________________________
Condition of Property: Property purchased "as-is" without any representations or warranties of any kind
Broker's Commissions: Five percent (5%)



                     $ 1,250,000.00
Proposed sale price: _________________________________


           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                                    F 6004-2.NOTICE.SALE
       Case 2:20-bk-21020-BR                   Doc 252 Filed 09/13/21 Entered 09/13/21 16:00:26                                       Desc
                                                Main Document    Page 2 of 10


                             See Proposed Overbidding Procedures attached as Exhibit 1 hereto.
Overbid procedure (if any): _________________________________________________________________________




If property is to be sold free and clear of liens or other interests, list date, time and location of hearing:

                      October 5, 2021
                      10:00 a.m.
                      Roybal Federal Building
                      Courtroom 1668
                      255 E. Temple Street
                      Los Angeles, CA 90012


Contact person for potential bidders (include name, address, telephone, fax and/or email address):

                      Carmela T. Pagay, Esq.
                      Levene, Neale, Bender, Yoo & Brill L.L.P.
                      10250 Constellation Boulevard, Suite 1700
                      Los Angeles, CA 90012
                      Telephone: (310) 229-1234
                      Facsimile: (310) 229-1244
                      Email: ctp@lnbyb.com




Date: 09/10/2021




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                                       F 6004-2.NOTICE.SALE
Case 2:20-bk-21020-BR   Doc 252 Filed 09/13/21 Entered 09/13/21 16:00:26   Desc
                         Main Document    Page 3 of 10
Case 2:20-bk-21020-BR         Doc 252 Filed 09/13/21 Entered 09/13/21 16:00:26                Desc
                               Main Document    Page 4 of 10


                             PROPOSED OVERBID PROCEDURES

                                 FOR PURCHASE OF PROPERTY

        1.     Anyone interested in submitting an overbid with respect to the purchase of the Property

must attend the hearing on the Motion or be represented by an individual at the hearing (either in person

or telephonically) with authority to participate in the overbid process.

        2.     An overbid will be defined as an initial bid of $10,000 above the $1,250,000 proposed

purchase price or higher with each additional overbid to be in $5,000 increments.

        3.     Overbidders (except for the Purchaser) must deliver a deposit to the Trustee’s counsel by

way of cashier’s check made payable to “Jason M. Rund, Chapter 7 Trustee,” in the amount of $37,800

(the “Deposit”) and proof of ability to close escrow unconditionally in a form acceptable to the Trustee

no later than 7 calendar days prior to the hearing on the Motion.

        4.     Overbidders must purchase the Property on the same terms and conditions as the

Purchaser.

        5.     The Deposit of the successful overbidder shall be forfeited if such party is thereafter

unable to complete the purchase of the Property within 15 calendar days of entry of the order confirming

the sale.

        6.     In the event the successful overbidder cannot timely complete the purchase of the

Property, the Trustee shall be authorized to proceed with the sale to the next highest overbidder.

        7.     If there are any qualified overbidders, an auction of the Property shall be held during the

hearing on the Motion (on October 5, 2021 at 10:00 a.m.) at which time the Court shall determine the

highest and best bid for the Property.
Case 2:20-bk-21020-BR                Doc 252 Filed 09/13/21 Entered 09/13/21 16:00:26                                       Desc
                                      Main Document    Page 5 of 10

  1
                                    PROOF OF SERVICE OF DOCUMENT
  2
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  3   address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

      A true and correct copy of the Notice of Sale of Estate Property will be served or was served (a) on the
  4   judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
      below:
  5
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On September 13, 2021, I checked the CM/ECF docket for this bankruptcy
  7   case or adversary proceeding and determined that the following persons are on the Electronic Mail
      Notice List to receive NEF transmission at the email addresses stated below:
  8
                                                                              Service information continued on attached page
  9
      2. SERVED BY UNITED STATES MAIL: On September 13, 2021, I served the following persons
 10   and/or entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a
      true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid,
 11   and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 12
      Debtor                                Purchaser                                           Purchaser
 13   Thomas Vincent Girardi                Jeffrey D. Stratton & Leah J. Stratton              Ruigomez Creditors
      1126 Wilshire Boulevard               c/o Lisa Blodgett                                   c/o ABIR COHEN TREYZON
 14   Los Angeles, CA 90017                 47-100 Washington Street, Suite 204                 SALO, LLP
                                            La Quinta, California 92253                         16001 Ventura Blvd., Suite 200
 15                                                                                             Encino, CA 91436

 16   Broker                                Broker                                              Courtesy Copy
      William Friedman                      Steve Enslow                                        Honorable Barry Russell
 17   1608 Montana Avenue                   78000 Fred Waring Drive                             United States Bankruptcy Court
      Santa Monica, CA 90403                Suite 202                                           255 E. Temple St., Suite 1660
 18                                         Palm Desert, CA 92211                               Los Angeles, CA 90012

 19                                                                           Service information continued on attached page

 20   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
 21   September 13, 2021, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
 22   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
 23                                                                           Service information continued on attached page
 24   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
 25
       September 13, 2021                   John Berwick                                 /s/ John Berwick
 26    Date                                 Type Name                                    Signature
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:20-bk-21020-BR                Doc 252 Filed 09/13/21 Entered 09/13/21 16:00:26                                       Desc
                                      Main Document    Page 6 of 10

  1   TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

  2   Rafey Balabanian on behalf of Creditor Edelson PC
      rbalabanian@edelson.com, docket@edelson.com
  3
      Shraddha Bharatia on behalf of Interested Party Courtesy NEF
  4   notices@becket-lee.com

  5   Ori S Blumenfeld on behalf of Creditor Jaime Ruigomez
      ori@marguliesfaithlaw.com,
  6   Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

  7   Ori S Blumenfeld on behalf of Creditor Joseph Ruigomez
      ori@marguliesfaithlaw.com,
  8   Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

  9   Ori S Blumenfeld on behalf of Creditor Kathleen Ruigomez
      ori@marguliesfaithlaw.com,
 10   Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

 11   Ori S Blumenfeld on behalf of Interested Party Courtesy NEF
      ori@marguliesfaithlaw.com,
 12   Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

 13   Ori S Blumenfeld on behalf of Plaintiff Jaime Ruigomez
      ori@marguliesfaithlaw.com,
 14   Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

 15   Ori S Blumenfeld on behalf of Plaintiff Joseph Ruigomez
      ori@marguliesfaithlaw.com,
 16   Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

 17   Ori S Blumenfeld on behalf of Plaintiff Kathleen Ruigomez
      ori@marguliesfaithlaw.com,
 18   Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

 19   Evan C Borges on behalf of Interested Party Erika Girardi
      eborges@ggtriallaw.com, cwinsten@ggtriallaw.com
 20
      Richard D Buckley on behalf of Interested Party L.A. Arena Funding, LLC
 21   richard.buckley@arentfox.com

 22   Marie E Christiansen on behalf of Creditor KCC Class Action Services, LLC
      mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
 23   4166@ecf.pacerpro.com

 24   Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, Inc.
      jcrastz@hrhlaw.com
 25
      Ashleigh A Danker on behalf of Interested Party Courtesy NEF
 26   Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com

 27   Clifford S Davidson on behalf of Creditor California Attorney Lending II, Inc.
      csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:20-bk-21020-BR                Doc 252 Filed 09/13/21 Entered 09/13/21 16:00:26                                       Desc
                                      Main Document    Page 7 of 10
      Joseph C Delmotte on behalf of Interested Party Courtesy NEF
  1   ecfcacb@aldridgepite.com, JCD@ecf.inforuptcy.com;jdelmotte@aldridgepite.com

  2   Lei Lei Wang Ekvall on behalf of Interested Party Courtesy NEF
      lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
  3
      Richard W Esterkin on behalf of Interested Party Courtesy NEF
  4   richard.esterkin@morganlewis.com

  5   Timothy W Evanston on behalf of Interested Party Courtesy NEF
      tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
  6
      Timothy W Evanston on behalf of Interested Party Elissa D. Miller
  7   tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

  8   Jeremy Faith on behalf of Interested Party Courtesy NEF
      Jeremy@MarguliesFaithlaw.com,
  9   Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

 10   James J Finsten on behalf of Interested Party Courtesy NEF
      , jimfinsten@hotmail.com
 11
      James J Finsten on behalf of Interested Party Courtesy NEF
 12   jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com

 13   Alan W Forsley on behalf of Creditor C.F., an individual
      alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
 14
      Alan W Forsley on behalf of Interested Party Courtesy NEF
 15   alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com

 16   Alan W Forsley on behalf of Plaintiff Christina Fulton
      alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
 17
      Eric D Goldberg on behalf of Creditor Stillwell Madison, LLC
 18   eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

 19   Andrew Goodman on behalf of Attorney William F Savino
      agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
 20
      Andrew Goodman on behalf of Petitioning Creditor Erika Saldana
 21   agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

 22   Andrew Goodman on behalf of Petitioning Creditor Jill O'Callahan
      agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
 23
      Andrew Goodman on behalf of Petitioning Creditor John Abassian
 24   agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

 25   Andrew Goodman on behalf of Petitioning Creditor Kimberly Archie
      agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
 26
      Andrew Goodman on behalf of Petitioning Creditor Robert M. Keese
 27   agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:20-bk-21020-BR                Doc 252 Filed 09/13/21 Entered 09/13/21 16:00:26                                       Desc
                                      Main Document    Page 8 of 10

  1   Andrew Goodman on behalf of Petitioning Creditor Virginia Antonio
      agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
  2
      M. Jonathan Hayes on behalf of Interested Party Courtesy NEF
  3   jhayes@rhmfirm.com,
      roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com
  4   ;david@rhmfirm.com;sloan@rhmfirm.com;boshra@rhmfirm.com;rosario@rhmfirm.com

  5   Marshall J Hogan on behalf of Creditor California Attorney Lending II, Inc.
      mhogan@swlaw.com, knestuk@swlaw.com
  6
      Bradford G Hughes on behalf of Interested Party Courtesy NEF
  7   bhughes@Clarkhill.com, mdelosreyes@clarkhill.com

  8   Razmig Izakelian on behalf of Creditor Frantz Law Group, APLC
      razmigizakelian@quinnemanuel.com
  9
      Lewis R Landau on behalf of Interested Party Courtesy NEF
 10   Lew@Landaunet.com

 11   Craig G Margulies on behalf of Creditor Jaime Ruigomez
      Craig@MarguliesFaithlaw.com,
 12   Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

 13   Craig G Margulies on behalf of Creditor Joseph Ruigomez
      Craig@MarguliesFaithlaw.com,
 14   Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

 15   Craig G Margulies on behalf of Creditor Kathleen Ruigomez
      Craig@MarguliesFaithlaw.com,
 16   Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

 17   Craig G Margulies on behalf of Interested Party Courtesy NEF
      Craig@MarguliesFaithlaw.com,
 18   Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

 19   Craig G Margulies on behalf of Plaintiff Jaime Ruigomez
      Craig@MarguliesFaithlaw.com,
 20   Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

 21   Craig G Margulies on behalf of Plaintiff Joseph Ruigomez
      Craig@MarguliesFaithlaw.com,
 22   Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

 23   Craig G Margulies on behalf of Plaintiff Kathleen Ruigomez
      Craig@MarguliesFaithlaw.com,
 24   Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

 25   Peter J Mastan on behalf of Interested Party Courtesy NEF
      peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
 26
      Edith R. Matthai on behalf of Interested Party Courtesy NEF
 27   ematthai@romalaw.com, lrobie@romalaw.com

 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:20-bk-21020-BR                Doc 252 Filed 09/13/21 Entered 09/13/21 16:00:26                                       Desc
                                      Main Document    Page 9 of 10

  1   Elissa Miller on behalf of Interested Party Courtesy NEF
      emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
  2
      Eric A Mitnick on behalf of Interested Party Courtesy NEF
  3   MitnickLaw@aol.com, mitnicklaw@gmail.com

  4   Scott H Olson on behalf of Creditor KCC Class Action Services, LLC
      solson@vedderprice.com, scott-olson-
  5   2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com

  6   Carmela Pagay on behalf of Plaintiff JASON M RUND
      ctp@lnbyb.com
  7
      Carmela Pagay on behalf of Trustee Jason M Rund (TR)
  8   ctp@lnbyb.com

  9   Ambrish B Patel on behalf of Creditor Ally Bank Lease Trust - Assignor to Vehicle Asset Universal
      Leasing Trust (a.k.a. "VAULT TRUST", or "V.A.U.L. Trust", or "VAULT", or "V.A.U.L.T."), c/o AIS Port
 10   apatelEI@americaninfosource.com

 11   Leonard Pena on behalf of Interested Party Robert Girardi
      lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
 12
      Michael J Quinn on behalf of Creditor KCC Class Action Services, LLC
 13   mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com

 14   Matthew D. Resnik on behalf of Interested Party Courtesy NEF
      matt@rhmfirm.com,
 15   roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.c
      om;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.
 16   com

 17   Ronald N Richards on behalf of Interested Party Courtesy NEF
      ron@ronaldrichards.com, morani@ronaldrichards.com
 18
      Kevin C Ronk on behalf of Creditor U.S. Legal Support, Inc.
 19   Kevin@portilloronk.com, Attorneys@portilloronk.com

 20   Jason M Rund (TR)
      trustee@srlawyers.com, jrund@ecf.axosfs.com
 21
      William F Savino on behalf of Creditor California Attorney Lending II, Inc.
 22   wsavino@woodsoviatt.com, lherald@woodsoviatt.com

 23   Gary A Starre on behalf of Creditor Karen Girardi
      gastarre@gmail.com, mmoonniiee@gmail.com
 24
      Gary A Starre on behalf of Interested Party Gary A Starre
 25   gastarre@gmail.com, mmoonniiee@gmail.com

 26   Richard P Steelman, Jr on behalf of Plaintiff JASON M RUND
      rps@lnbyb.com, john@lnbyb.com
 27
      Philip E Strok on behalf of Interested Party Courtesy NEF
 28   pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com


       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:20-bk-21020-BR                Doc 252 Filed 09/13/21 Entered 09/13/21 16:00:26                                       Desc
                                     Main Document     Page 10 of 10

  1   Philip E Strok on behalf of Interested Party Elissa D. Miller
      pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
  2
      Boris Treyzon on behalf of Interested Party Courtesy NEF
  3   bt@treyzon.com, sgonzales@actslaw.com

  4   United States Trustee (LA)
      ustpregion16.la.ecf@usdoj.gov
  5
      Christopher K.S. Wong on behalf of Interested Party L.A. Arena Funding, LLC
  6   christopher.wong@arentfox.com, yvonne.li@arentfox.com

  7   Timothy J Yoo on behalf of Interested Party Courtesy NEF
      tjy@lnbyb.com
  8
      Timothy J Yoo on behalf of Plaintiff JASON M RUND
  9   tjy@lnbyb.com

 10   Timothy J Yoo on behalf of Trustee Jason M Rund (TR)
      tjy@lnbyb.com
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
